                                                                         ''       •I < f r    \»
                 IN THE UNITED STATES DISTRICT COURT FOR "                         '"         '
                     THE SOUTHERN DISTRICT OF GEORGIA W.'j                            ?;<{ 2'U2
                                SAVANNAH DIVISION

                                                                      :ru<
STEPHEN R. CRIBBS,
                                                                                   . Li^uA.

     Plaintiff,

V.                                                   CASE NO. CV411-263


NFI NETWORK LOGISTIC
SOLUTIONS, LLC,

     Defendant.



                                       ORDER


     Before the Court is the parties' Joint Notice of Settlement

and Motion for Stay of Pre-Trial Deadlines. (Doc. 93.) In their

motion, the parties state that they have reached a preliminary

settlement agreement and request that this Court stay all of the

pre-trial    deadlines         while     the    parties      negotiate        a     formal

settlement    agreement.        (Id.     at    2.)    Accordingly,      the       parties'

motion   (Doc.     93)   is    GRANTED    IN PART      and   DENIED    IN PART.              All

deadlines    set    at   the    pre-trial      conference     are     reset       for        the

close of business on April 25, 2019. Additionally, the parties

are reminded that this case is still scheduled for trial on May

6, 2019.

     SO ORDERED this              day of March 2019.




                                         WILLIAM T. MOORE,
                                         UNITED STATES DISTRICT COURT
                                         SOUTHERN     DISTRICT OF GEORGIA
